 Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 1 of 13 PageID #:503
                                                                                1




 1                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
 2                             EASTERN DIVISION

 3   MOTOROLA SOLUTIONS, INC.,               )   Docket No. 17 CV 1972
                                             )
 4             Plaintiff,                    )
                                             )   Chicago, Illinois
 5                  vs.                      )   February 6, 2019
                                             )   9:00 o'clock a.m.
 6   HYTERA COMMUNICATIONS                   )
     CORPORATION, LTD., et al.,              )
 7                                           )
               Defendants.                   )
 8

 9                   TRANSCRIPT OF PROCEEDINGS - Status
                  BEFORE THE HONORABLE JOHN ROBERT BLAKEY
10

11   APPEARANCES:
     For the Plaintiff:            KIRKLAND & ELLIS
12                                 BY: MR. MICHAEL W. DeVRIES
                                        MR. ADAM R. ALPER
13                                 333 South Hope Street
                                   Los Angeles, California 90071
14
                                   KIRKLAND & ELLIS
15                                 BY: MR. ADAM R. ALPER
                                   555 California Street
16                                 San Francisco, California          94104

17
     For the Defendants:           CALFEE HALTER & GRISWOLD LLP
18                                 BY: MR. MARK W. McDOUGALL
                                   1405 East Sixth Street
19                                 Cleveland, Ohio 44114

20                                 STEPTOE & JOHNSON LLP
                                   BY: MR. DANIEL S. STRINGFIELD
21                                 115 South LaSalle Street
                                   Suite 3100
22                                 Chicago, Illinois 60603

23
                      LAURA LACIEN, CSR, RMR, FCRR, CRR
24                        Official Court Reporter
                   219 South Dearborn Street, Suite 1212
25                         Chicago, Illinois 60604
                                (312) 408-5032
 Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 2 of 13 PageID #:504
                                                                                2




 1        (The following proceedings were had in open court:)

 2               COURTROOM DEPUTY:      17 C 1972, Motorola versus Hytera

 3   Communications.

 4               THE COURT:     Good morning, counsel.        Appearances,

 5   please?

 6               MR. DeVRIES:     Good morning, your Honor.         Mike

 7   DeVries and Adam Alper on behalf of the plaintiff Motorola

 8   Solutions.

 9               MR. McDOUGALL:      Yes, your Honor.      Mark McDougall and

10   Dan Stringfield on behalf of Hytera.

11               THE COURT:     Can you give me an update of what's

12   happening with the ITC's decision, et cetera?

13               MR. DeVRIES:     Yes, your Honor.       The ITC proceeding

14   that gave rise to the automatic stay in this matter has

15   finished.     The -- in November of last year, the final

16   determination was issued by the Commission.              And after the

17   precedential review period expired on January 15th, the

18   remedial orders that the ITC entered -- the cease and desist

19   order and the limited exclusion order -- went into effect

20   barring Hytera products that were found to infringe from the

21   United States.

22               THE COURT:     All right.     What's our next step with

23   respect to that then?

24               MR. DeVRIES:     We -- Motorola, your Honor, believes

25   that we should move forward with the case now.               The basis for
 Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 3 of 13 PageID #:505
                                                                                3




 1   the automatic stay has finished and there's no reason to

 2   continue to delay moving forward with the case.               We have

 3   conferred with Hytera.        We understand that they believe that

 4   the stay should continue because a subset of the claims from

 5   three of the seven patents-in-suit are at issue in an inter

 6   partes review proceeding, an IPR proceeding, that is

 7   scheduled for a hearing this Friday and a conclusion by early

 8   May.

 9              Motorola disagrees because there are claims from all

10   seven of the patents-in-suit that are not part of the inter

11   partes review proceeding and there is no step that the Court

12   will need to take with respect to any of those claims before

13   the final written decision is entered on those subset of

14   claims.

15              THE COURT:     What are your thoughts, counsel?

16              MR. McDOUGALL:       Yes, your Honor.      We actually

17   exchanged proposed schedules with Motorola earlier this week

18   and it is our position that this schedule tracked the Local

19   Patent Rules.      And with respect to the stay, he's right,

20   there are three patents -- three of the seven in this case --

21   that are subject to the PTAB and that would be completed by

22   the beginning of May.        So our proposal is at the beginning of

23   May, we start the case and go forward along the Local Patent

24   Rules in this district.

25              THE COURT:     How much discovery is going to be
 Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 4 of 13 PageID #:506
                                                                                4




 1   needed, if any?

 2              MR. DeVRIES:      We don't believe much, your Honor, and

 3   so this is something that was discussed at the last status.

 4   I'll be brief.      During the ITC proceeding, the parties

 5   exchanged thousands of documents, produced source code, took

 6   numerous depositions of each other's engineers, exchanged

 7   contentions in terms of infringement and invalidity,

 8   exchanged expert reports on all the patents-in-suit and

 9   exchanged claim construction issues and then a claim

10   construction ruling was issued by the court, by the

11   administrative law judge.

12              We recognize certainly that that determination of

13   claim construction and the ITC's decision that Hytera

14   infringed all of the patents-in-suit that went to the hearing

15   and are -- also that these patents are valid is not binding

16   on this court.      We're not suggesting otherwise but there's a

17   tremendous amount of discovery that has been exchanged.

18   Literally, all of these patents proceeded to the point of

19   being trial ready.       A few of them were streamlined out in

20   advance of the hearing solely for streamlining purposes but

21   there is a tremendous volume of discovery that's occurred.

22               We recognize and acknowledge that some additional

23   discovery will be needed here and -- for example, related to

24   damages but we think that that can be accomplished in a way

25   that is consistent with the Local Rules and also efficient.
 Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 5 of 13 PageID #:507
                                                                                 5




 1   We would propose a fact discovery period of approximately

 2   four months to conclude the remaining discovery here.

 3              THE COURT:     Is that your assessment, counsel?

 4              MR. McDOUGALL:       No.    It isn't, your Honor.       There

 5   was -- at the ITC -- and, you know, counsel is right that any

 6   decisions of the ITC are not binding on this court.

 7              THE COURT:     There's no appeal of that?          Have you --

 8   of the ITC, did you?

 9              MR. McDOUGALL:       We did not appeal the ITC.

10              THE COURT:     Okay.       Go ahead.

11              MR. McDOUGALL:       And so any of the decisions of the

12   ITC is not binding on this court and, in fact, the federal

13   circuit has said that we're justified in bringing any defense

14   we want, whether it was raised at the ITC or not, and we plan

15   to do that.

16              There's a lot of patents.          Many of these patents

17   were terminated from the ITC.           There were many claims

18   terminated from the ITC and, as you know with patent cases,

19   there's going to be significant fact and expert discovery.

20   And another thing, damages weren't even addressed at the ITC,

21   which is another subset.         So in our opinion, it's a lot more

22   than four months as Motorola contends for this case.

23              THE COURT:     Is the pending PTAB decision, how is

24   that going to affect the discovery schedule or claim

25   construction or anything else I need to do here?
 Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 6 of 13 PageID #:508
                                                                                6




 1              MR. McDOUGALL:       Well, it could get rid of three of

 2   the seven patents in this suit.

 3              MR. DeVRIES:      That's not correct, your Honor, and so

 4   I'd like to clarify if I may.

 5              So for four of the patents-in-suit, there's no PTAB

 6   proceedings and the time has passed for there to be any new

 7   filings of an IPR petition.          For the three patents-in-suit,

 8   what counsel said is inaccurate.           For all three of those

 9   patents, there are claims that were not challenged that are

10   not the subject of those proceedings and their time for

11   filing new petitions has passed.

12              So for all three of those claims -- all of those

13   patents, there are claims that will never be subject to the

14   IPR and that we believe are infringed.             And the way that we

15   view this matter is that the PTAB proceeding will not have

16   any impact on either your Honor or your Honor's staff because

17   we can engage in approximately four months of fact discovery.

18   We think that's appropriate and fair.            And before we even get

19   to the end of that, we will have the final written decisions

20   in the IPRs for that subset of claims from the three patents

21   and we can incorporate into the Local Patent Rule schedule,

22   the -- an election of claims, of course, but we don't think

23   that they'll have any substantial impact on the proceedings

24   here.

25              THE COURT:     How far apart are the parties on an
 Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 7 of 13 PageID #:509
                                                                                7




 1   agreed scheduling order?

 2              MR. DeVRIES:      Very far.     We had proposed May of this

 3   year for the conclusion of fact discovery with a trial by the

 4   end of this year and what Hytera has proposed is March of

 5   next year for the conclusion of fact discovery delaying even

 6   starting on fact discovery for another three and a half

 7   months or three months and then a trial in an undetermined

 8   date but probably mid to late 2021 as opposed to 2019.

 9              THE COURT:     Is that a fair assessment of your

10   proposal, counsel, a trial in 2021?

11              MR. McDOUGALL:       Well, no, not a trial in 2021, your

12   Honor.    The timeline that we set forth tracked the Local

13   Patent Rules directly so like the Local Patent Rules have

14   times, dates, and how many days between different items and

15   that's what we did with our schedule.            It's the default

16   timeline from the rules.

17              THE COURT:     It's the default timeline but there's

18   been a lot of things that have happened in this case too so

19   this is not necessarily a fresh case without any ITC or PTAB

20   issues or anything.

21              MR. McDOUGALL:       Yeah.

22              THE COURT:     This is what I'm going to do, I'm going

23   to pass the case.       I'm going to ask the parties to meet and

24   confer.    Assume that there's not a stay.           Assume that there's

25   more than four months discovery, though, because I want that
 Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 8 of 13 PageID #:510
                                                                                  8




 1   PTAB decision out before discovery is finished and see if you

 2   can work out at least a broad outline of what it would look

 3   like.    I'm not envisioning a trial at the end of this year

 4   but I'm not envisioning a trial in 2021 either.               It probably

 5   would be in the spring of 2020 based on my trial schedule.

 6   It depends on anything you guys got going.

 7              So see if you can come to at least a tentative

 8   agreement on some of that.         If you are able to do that,

 9   that's great.      If you're not, that's okay too.           We'll talk

10   about it a little bit more at the end of the call.                Is that

11   okay?

12              MR. DeVRIES:      Yes, your Honor.       Thank you.

13              MR. McDOUGALL:       Okay.

14        (WHEREUPON the Court turned his attention to other

15   matters on his call, after which the following proceedings

16   were had in open court:)

17              COURTROOM DEPUTY.       17 C 1972, Motorola versus Hytera

18   Communications, recall.

19              THE COURT:     Good morning again, counsel.           Thank you

20   for your patience.       Yeah, let's do that.        Can I have

21   appearances again?

22              MR. DeVRIES:      Yes, your Honor.       This is Mike DeVries

23   and Adam Alper on behalf of Motorola Solutions, the

24   plaintiff.

25              MR. McDOUGALL:       Mark McDougall, Dan Stringfield on
 Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 9 of 13 PageID #:511
                                                                                9




 1   behalf of Hytera, the defendant.

 2              THE COURT:     All right.      What was the result of the

 3   meet and confer?

 4              MR. DeVRIES:      It was successful, your Honor.           We

 5   took an assumed trial date given your Honor's comments in

 6   March of 2020.      We worked back -- of course your Honor will

 7   tell us when the actual trial date will be but we worked back

 8   from there and we arrived at a series of dates that will

 9   accommodate each of the dates that the parties believe should

10   occur that -- where discovery starts essentially, you know,

11   shortly after today and we get in all of the dates leading up

12   to an assumed March trial date.

13              I understand that counsel for Hytera needs to check

14   some schedules in order to pick those exact dates and what

15   we've agreed to do is once we have a specific trial date from

16   your Honor, if that's today, then by Monday we can put in an

17   agreed schedule that's in line with what we just discussed in

18   the meet and confer leading up to that trial date and that

19   will allow counsel for Hytera an opportunity to just confirm

20   if there's any particular conflict with the date.

21              THE COURT:     With -- in terms of the trial date or in

22   terms of the other dates as well?

23              MR. DeVRIES:      This subsequent -- I'm sorry.          The

24   dates prior to the trial.         So, for example, we talked about a

25   fact discovery cutoff, some claim construction disclosure
Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 10 of 13 PageID #:512
                                                                                10




 1   deadlines, some expert dates.          All of those are dates that

 2   would not impact directly the Court.            And I understand that

 3   counsel for Hytera needs to take the particular dates that we

 4   discussed, which we're happy to share with your Honor if that

 5   would be helpful, but they need to take those particular

 6   dates and confirm there isn't a particular scheduling

 7   conflict on their end.

 8              THE COURT:     Well, why don't we do this, why don't --

 9   I'll take the -- go ahead and confirm with whether or not the

10   proposed dates are good with your co-counsel and then submit

11   an agreed -- a proposed agreed scheduling order.               Obviously,

12   the trial date and all of that I'm going to have to move

13   those dates around.       But if you give me a broad outline of

14   where you guys think you need to -- how much time you need,

15   especially on the claim construction or the fact discovery, I

16   can use those as a starting point, come up with a proposed

17   order and then I'll enter an order which will be a modified

18   version of what you propose.         And then if there's any issues

19   with it, just contact my courtroom deputy and I'll put you

20   back on the call and we can see where we are.

21              Sometimes the -- how much time I need for

22   dispositive motions or for claim construction depends on the

23   complexity of what's in front of me so it's not a

24   cookie-cutter approach on that so we might need -- I need to

25   take a look at that and think about it based on what you
Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 11 of 13 PageID #:513
                                                                                11




 1   propose.     So, do you want to do that?

 2               MR. DeVRIES:     Certainly, your Honor.        We can submit

 3   that by next Monday, I think, is the agreement.

 4               THE COURT:     Is that okay?

 5               MR. McDOUGALL:     Yeah, yeah.      That's fine, your

 6   Honor.     I just -- One question.

 7               THE COURT:     Yeah.

 8               MR. McDOUGALL:     You were anticipating a trial date.

 9   We're kind of basing our whole structure of these dates off

10   of anticipating.      He said March.       We were thinking maybe more

11   May.     Do you have any idea of when that might be or when you

12   were thinking because that's going to kind of govern the

13   remainder of the dates and later in the year is better for us

14   as well, your Honor.

15               THE COURT:     I don't know that because I don't -- I

16   want to see what your proposal is on the fact discovery and

17   those other matters because I want to -- because that's --

18   what you're anticipating I think is what I think is

19   appropriate in terms of getting the front end of the case

20   done.

21               MR. McDOUGALL:     Right.

22               THE COURT:     The exact trial date, that's going to be

23   a moving target so I have to -- I want the front dates

24   figured first before I -- and I think the -- using the goal

25   of a March date was the appropriate thing but the actual date
Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 12 of 13 PageID #:514
                                                                                12




 1   might be different depending on what my trial calendar looks

 2   like.

 3              MR. McDOUGALL:      Okay.

 4              THE COURT:     So why don't we -- why don't you submit

 5   what you have and then I'll figure out what it looks like.

 6   And then if it doesn't work for everybody, you can all -- we

 7   can come back in and make -- tweak it.

 8              MR. McDOUGALL:      Okay.

 9              THE COURT:     All right.     You said by Monday, counsel?

10              MR. DeVRIES:      Yes, your Honor.

11              THE COURT:     All right.     The parties meet and confer

12   regarding a case management order to submit a proposed order

13   to the Court by Monday and then put a note in CEO that we

14   need to look for that when it comes in and then I'll enter

15   the order, a revised order based on what you submit; and then

16   if there's any issues, we can take care of it.

17              MR. DeVRIES:      Thank you, your Honor.

18              THE COURT:     Thank you, counsel.

19              MR. McDOUGALL:      Thank you.

20              MR. ALPER:     Thank you.

21       (Which concluded the proceedings in the above-entitled

22   matter.)

23

24

25
Case: 1:17-cv-01972 Document #: 76 Filed: 03/14/19 Page 13 of 13 PageID #:515
                                                                                13




 1                            C E R T I F I C A T E

 2              I hereby certify that the foregoing is a transcript

 3   of proceedings before the Honorable John Robert Blakey on

 4   February 6, 2019.

 5

 6   /s/Laura LaCien

 7   ________________________                      February 7, 2019
     Laura LaCien                                        Date
 8   Official Court Reporter

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
